Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors F&M Bank Corp. Timberville, Virginia We consent to the incorporation by reference in the Registration Statement of F&M Bank Corp.on Form S- 3 relating to the F&M Bank Corp. Dividend & Stock Purchase Plan (File no. 333-160715) and in the Registration Statement on Form S-8relating to the F&M Bank Corp. Employee Stock Purchase Plan(File no. 333-159074) of our report dated March 24, 2015, relating to our audits of the consolidated financial statements, which appears in the Annual Report on Form 10-K of F&M Bank Corp. and Subsidiaries for the year ended December 31, 2014. /s/ Elliott Davis Decosimo, LLC Richmond, Virginia March 24, 2015
